5 F.3d 1506NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.
VALUTRON, N.V., Arista, N.V., S. Prestley Blake, Lloyds BankInternational (Bahamas), Ltd., as trustee for BonnybrookCharitable Trust, Cliff Resources Corporation, Federation ofAmerican Scientists Fund, Bernard Fisher, Casey Fisher,David L. Hill, Louis Marx, Jr., Rodman G. Price, Noel Fund,Inc., Sierra Ventures, Laura Rogal Olah, as administratrixfor the estate of Edward Rogal and S. Fred Singer,Plaintiffs-Appellants,v.NCR CORPORATION, Defendant/Cross-Appellant.
Nos. 93-1014, 93-1015.
United States Court of Appeals, Federal Circuit.
Aug. 13, 1993.Rehearing Denied; Suggestion for Rehearing In BancDeclined Oct. 4, 1993.

Before NEWMAN, ARCHER, and CLEVENGER, Circuit Judges.
Judgment
PER CURIAM.


1
AFFIRMED.  See Fed.Cir.R. 36.